DETAILED ACTION
This office action is response to 03/21/2022. Claims 1-20 are presented for examination.
Examiner’s Amendment
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from the applicant’s representative Michael J. Dimino on 04/08/2022.
The application has been amended as follows:

15-20.  (Cancelled)

Response to Arguments
3.       In view of applicant’s arguments in the Appeal Brief, see pages 6-8 in Remarks, filed 03/21/2022, with respect to claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over MULLA (US 2014/0035748 A1)  in view of Oppenheimer (US 2014/0089243 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-14 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, the prior art of record, specifically MULLA (US 2014/0035748 A1)  teaches a reader system comprising: a processing system configured to detect a presence of an object using an object detection technique other than electronic article surveillance (EAS), and to make a transition from a first operational mode to a second operational mode in response to detecting the presence of the object, wherein the transition includes altering production of an EAS tag detection signal; and a radio frequency (RF) system operatively coupled with the processing system, and configured to radiate the EAS tag detection signal (Fig. 1, EAS system 100 and detection areas 140, 142, proximity detection system 102, an EAS tag reader 104, an alarm 106, para 21, proximity detection 102 communicatively coupled with EAS tag reader 104, and detect presence of an object 115, 116, 117 within a first area 142, RFID tag reader to enable RFID tag reader to determine whether the RFID tag is within first area 142, para 049, Sensor system 430 include any one or more types of sensors selected from a group consisting of a camera, optical sensor, laser, which enable detection of entry, presence, movement of an object (i.e. radar sensor)).
Prior art of record, Oppenheimer (US 2014/0089243 A1) teaches a portable item (100) configured with a processor (204), a light emitting element (1864), and a light detecting element (210.Opt); said light emitting element (1864) and said light detecting element (210.Opt) so configured and arranged such that the light detecting element (210.Opt) does not directly receive light (1866) transmitted from the light emitting element (1864); the portable item (100) is in proximity to the light reflecting element (Fig. 17B, para 866-0871, BIRD employ radar to detect elements of its surrounding environment, RFID interrogation, BIRD  employ sonar to detect elements of surrounding environment. BIRD employ sonar sensor to detect items systems, para 962, BIRD  include sensors include sonar (210.S) and radar, para 2458-2459, If BIRD determines exceeds monitoring time window, indication of anomalous environment for item, para 0329, Motion: Environment (104), as used to detect item).
However, the prior arts of record fail to teach, make obvious, or suggest, a  method of electronic article surveillance (EAS), comprising: first determining that the RFID tag is not authorized to leave the controlled area across the boundary; second determining, by a radar subsystem of the EAS system and within a first window of time around the first detecting, whether an object in motion is associated with boundary; and alarming, by the EAS system, based upon both the determining that the RFID tag is not authorized to leave the controlled area and the determining that the object in motion is associated with the boundary, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-14 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689